IN THE UNITED STATES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Joshua E. Collins,
Petitioner(s),

Case Number: l:l7cv48
vs.
Judge Susan J. Dlott
Warden, Richland Correctional Institution,

Respondent(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on March 5, 2019 (Doc. 28), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired March 19, 2019, hereby
ADOPTS said Report and Recommendation.

Accordingly, petitioner’s motions to reinstate this habeas corpus action (Docs. 20, 21) are
DENIED without prejudice and that this action remain stayed and terminated on the Court’s
active docket pending petitioner’s compliance with the conditions of the March 12, 2018 stay
order.

A certificate of appealability will not issue with respect to petitioner’s motions to
reinstate this habeas corpus action (Docs. 20, 21) because under the first prong of the applicable
two-part standard enunciated in Slack v. McDanieI, 529 U.S. 473, 484-85 (2000), “jurists of
reason” will not find it debatable whether the Court is correct in its procedural ruling.

With respect to any application by petitioner to proceed on appeal in forma pauperis, the

Court certifies pursuant to 28 U.S.C. §l9l$(a)(3) that an appeal of any Order adopting the Report

and Recommendation will not be taken in “good faith,” therefore petitioner is DENIED leave to
appeal informal pauperis upon a showing oi`iinancial necessity .S`ee Fed. R. App. l’. 24(21);
Kfncade v. Sparkmcm. l l'}' F.3Cl 949, 952 (6"‘ Cir. 1997).

l'l` lS SO ORDERED.

jmu Cl. 9@#/

:ludge Susan .lq)lotl
United States Dislriet Court

